Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 9, 2018

                                    No. 04-16-00491-CV

                                   Sam LAJZEROWICZ,
                                        Appellant

                                              v.

                                 Estelita LAJZEROWICZ,
                                           Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2006-CI-16638
                       Honorable Stephani A. Walsh, Judge Presiding

                                       ORDER
       On February 26, 2018, appellant Sam Lajzerowicz filed his first motion for extension of
time to file a motion for rehearing followed by an amended motion for an extension of time on
March 2, 2018. In his motions, appellant requests a thirty day extension of time due to work
load and military obligations. After consideration, we GRANT appellant’s request for an
extension of time and ORDER appellant to file a motion for rehearing on or before March 19,
2018.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court